DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed October 12th, 2022, with respect to the claim objections have been considered and are accepted. The claim objections have been withdrawn.
Applicant’s arguments, see page 8, filed October 12th, 2022, with respect to the double patenting warning has been considered and is accepted. The double patenting warning has been withdrawn.
Applicant’s arguments, see page 8-13, filed October 12th, 2022, with respect to the claim rejections under 35 U.S.C. §102 &  35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 12, 2022. Claims 8 and 14 have been cancelled, and claims 1-7, 9-13 and 15-16 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 25-26, “wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop.”
Claim 3, lines 13-14, “wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop.”
Claim 11, lines 8-9, “wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop.”

No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1, lines 25-26, “adjustment mechanism.”
Claim 3, lines 13-14, “adjustment mechanism.”
Claim 11, lines 8-9, “adjustment mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjustment mechanism” in claim 1, lines 25-26, is a relative term which renders the claim indefinite. The term “adjustment mechanism” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the disclosure, it is unclear to the examiner what “the first strap portion is threaded through the adjustment mechanism to form a closed loop” comprises. For examination purposes “the first strap portion is threaded through the adjustment mechanism to form a closed loop” will be interpreted as the strap comprising a clip or bracket that enables the user to adjust the length of the strap. Claims 2 and 16 are also rejected by virtue of dependence on claim 1. 
The term “adjustment mechanism” in claim 3, lines 13-14, is a relative term which renders the claim indefinite. The term “adjustment mechanism” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the disclosure, it is unclear to the examiner what “the first strap portion is threaded through the adjustment mechanism to form a closed loop” comprises. For examination purposes “the first strap portion is threaded through the adjustment mechanism to form a closed loop” will be interpreted as the strap comprising a clip or bracket that enables the user to adjust the length of the strap. Claims 4-7 and 9-10 are also rejected by virtue of dependence on claim 3. 
The term “adjustment mechanism” in claim 11, lines 8-9, is a relative term which renders the claim indefinite. The term “adjustment mechanism” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the disclosure, it is unclear to the examiner what “the first strap portion is threaded through the adjustment mechanism to form a closed loop” comprises. For examination purposes “the first strap portion is threaded through the adjustment mechanism to form a closed loop” will be interpreted as the strap comprising a clip or bracket that enables the user to adjust the length of the strap. Claims 12-13 and 15 are also rejected by virtue of dependence on claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9-13 and 15-16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20110005646 A), in view of Brown et al. (US 6390345 B1), and further in view of Mohammad et al. (US 20120205408 A1).

	Regarding Claim 1, Nelson teaches a configurable strap comprising:
A first strap portion (2a in Modified Figure 22 below), a first clasp (5a) on a first end of the first strap portion (2a in Modified Figure 22 below), and a second clasp (3a) on a second end of the first strap portion (2a in Modified Figure 22 below) opposite the first end of the first strap portion (2a in Modified Figure 22 below).
 A second strap portion (2b in Modified Figure 22 below) having a third clasp (5b in Modified Figure 22 below) on a first end of the second strap portion (2b in Modified Figure 22 below), and a fourth clasp (3b in Modified Figure 22 below) on a second end of the second strap portion (2b in Modified Figure 22 below) opposite the first end of the second strap portion (2b in Modified Figure 22 below).
Wherein the first clasp (5a in Modified Figure 22 below) and the third clasp (5b in Modified Figure 22 below) are configured to couple together to join together the first strap portion (2a in Modified Figure 22 below) and the second strap portion (2b in Modified Figure 22 below), wherein the first clasp (5a in Modified Figure 22 below), the second clasp (3a in Modified Figure 22 below), the third clasp (5b in Modified Figure 22 below), and the fourth clasp (3b in Modified Figure 22 below) are configured to connect to first and second mount points (4) to form different configurations including: an across the body strap (Fig. 22), a shoulder length strap (wherein Nelson describes “handles are shoulder-length”), a small handle strap (Fig. 45), or a clutch length strap (Fig. 47). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])
An across the body strap (2 in Modified Figure 22 below) comprising: wherein the first clasp (5a in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the fourth clasp (3b in Modified Figure 22 below) is coupled to the second mount point (4 in Modified Figure 22 below). (Fig. 22; [0073])
A shoulder strap (2 in Modified Figure 22 below) comprising: wherein the first clasp (5a in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the second clasp (3a in Modified Figure 22 below) is coupled to the second mount point (4 in Modified Figure 22 below).(Wherein the strap may be supported by a user’s shoulder). (Fig. 22; [0097])
A small handle strap (2 in Modified Figure 22 below) comprising:  wherein the third clasp (5b in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the fourth clasp (3b in Modified Figure 22 below) is coupled to the second mount point (40 in Modified Figure 4 below). (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).
A clutch strap (47 in Modified Figure 47 below) comprising: wherein the third clasp (5b in Modified Figure 22 below) and the fourth clasp (3b in Modified Figure 22 below) are coupled to the fist mount point (4 in Modified Figure 22 below). (Wherein strap 2b can be used as a clutch strap when attached to a single mount point 4). (Fig. 47; [0084]) 

	Nelson does not teach wherein the second strap portion has a length that is less than a shortest possible length of the first strap portion as measured between the first clasp and the second clasp; or a first strap having an adjustable section, wherein the adjustable section includes an adjustment mechanism separate from the first clasp or the second clasp; or a first strap portion having an adjustable section or wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop, or wherein manipulation of the adjustable section is configured to increase or decrease a length of the first strap portion as measured between the first clasp and the second clasp.

	Regarding the shorter strap, Brown et al. further teaches wherein the second strap portion (54) has a length that is shorter than the shortest length of the first strap portion (52) as measured between the first clasp (56) and the second clasp (62). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding the adjustment section and mechanism, Mohammad et al. further teaches an adjustable section (50 in Modified Figure 1 below), wherein the adjustable section (50 in Modified Figure 1 below) includes an adjustment mechanism (264a), separate from the first clasp (282) or the second clasp (290); or a first strap portion (268) having an adjustable section (50 in Modified Figure 1 below) or wherein a portion of the first strap portion (268) is threaded through the adjustment mechanism (264a) to form a closed loop (50 in Modified Figure 1 below), or wherein manipulation of the adjustable section (264a) is configured to increase or decrease a length of the first strap portion (268) as measured between the first clasp (280) and the second clasp (280). (Wherein Mohammad et al. teaches “Convertible bag 210 can also have clips 264a and 264b positioned on straps 268 and 274 that can allow the length of the straps to be adjusted. Such clips are well known in the art.”) (Figs. 1-2, 4, 7; [0028], [0034], [0039] - [0040], [0042])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide for an adjustment mechanism for adjusting the length of a strap as taught by Mohammad et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a method of customizing the strap length to comfortably accommodate the user while they carry the bag.

    PNG
    media_image1.png
    434
    783
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    443
    424
    media_image2.png
    Greyscale











    PNG
    media_image3.png
    573
    498
    media_image3.png
    Greyscale
[AltContent: rect]











	Regarding Claim 2, Nelson teaches all of the elements of the invention described in claim 1 above;
	Nelson further teaches wherein each the first clasp (5a in modified Figure 22 above), the second clasp (3a in modified Figure 22 above), the third clasp (5b in modified Figure 22 above), and the fourth clasp (3b in modified Figure 22 above) each include one of a fastener comprising; loop connectors, hooks, lobster claws (wherein the fasteners are shown as snap hooks), spring rings, fold over clasps, magnets, and buttons. (Figs. 10-13; [0058], [0069])

	Regarding Claim 3, Nelson teaches a system comprising;
A configurable strap (2 in Modified Figure 22 above). (Figs. 10, 21-26, 33-35, 47-48; [0058])
Including a first clasp (5a in Modified Figure 22 above) on a first end of the first strap portion (2a in Modified Figure 22 above), and a second clasp (3a in Modified Figure 22 above) on a second end of the first strap portion (2a in Modified Figure 22 above) opposite the first end of the first strap portion (2a in Modified Figure 22 above), and a second strap portion (2b in Modified Figure 22 above) having a third clasp (5b in Modified Figure 22 above) on a first end of the second strap (2b in Modified Figure 22 above) portion, and a fourth clasp (3b in Modified Figure 22 above) on a second end of the second strap portion (2b in Modified Figure 22 above) opposite the first end of the second strap portion (2b in Modified Figure 22 above), wherein the first clasp (5a in Modified Figure 22 above)  and the third clasp (5b in Modified Figure 22 above) are configured to couple together (as seen in Figure 22) to join together the first strap portion (2a in Modified Figure 22 above) and the second strap portion (2b in Modified Figure 22 above). (Figs. 10, 21-26, 33-35, 47-48; [0069])
A bag (1 in Modified Figure 22 above) having a first mount point (4 in Modified Figure 22 above) and a second mount point (4 in Modified Figure 22 above). (Figs. 21-26, 33-35, 47-48; [0059])
Wherein the configurable strap (2 in Modified Figure 22 above) is configured to couple to the first mount point (4 in Modified Figure 22 above) and the second mount point (4 in Modified Figure 22 above) to form different configurations including an across the body strap (Fig. 22), a shoulder length strap (wherein Nelson describes “handles are shoulder-length”), a small handle strap (Fig. 45), or a clutch length strap (Fig. 47). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])
An across the body strap (2 in Modified Figure 22 above) comprising: wherein the first clasp (5a in Modified Figure 22 above) is coupled to the first mount point (4 in Modified Figure 22 above) and the fourth clasp (3b in Modified Figure 22 above) is coupled to the second mount point (4 in Modified Figure 22 above). (Fig. 22; [0073])
A shoulder strap (2 in Modified Figure 22 above) comprising: wherein the first clasp (5a in Modified Figure 22 above) is coupled to the first mount point (4 in Modified Figure 22 above) and the second clasp (3a in Modified Figure 22 above) is coupled to the second mount point (4 in Modified Figure 22 above).(Wherein the strap may be supported by a user’s shoulder). (Fig. 22; [0097])
A small handle strap (2 in Modified Figure 22 above) comprising:  wherein the third clasp (5b in Modified Figure 22 above) is coupled to the first mount point (4 in Modified Figure 22 above) and the fourth clasp (3b in Modified Figure 22 above) is coupled to the second mount point (40 in Modified Figure 4 above). (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).
A clutch strap (47 in Modified Figure 47 above) comprising: wherein the third clasp (5b in Modified Figure 22 above) and the fourth clasp (3b in Modified Figure 22 above) are coupled to the fist mount point (4 in Modified Figure 22 above). (Wherein strap 2b can be used as a clutch strap when attached to a single mount point 4). (Fig. 47; [0084]) 
	 
	Nelson does not teach wherein the second strap portion has a length that is less than a shortest possible length of the first strap portion as measured between the first clasp and the second clasp; or wherein the adjustable section includes an adjustment mechanism separate from the first clasp or the second clasp; or a first strap portion having an adjustable section or wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop.

	Regarding the shorter strap, Brown et al. further teaches wherein the second strap portion (54) has a length that is shorter than the shortest length of the first strap portion (52) as measured between the first clasp (56) and the second clasp (62). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding the adjustment section and mechanism, Mohammad et al. further teaches an adjustable section (50 in Modified Figure 1 below), wherein the adjustable section (50 in Modified Figure 1 below) includes an adjustment mechanism (264a), separate from the first clasp (282) or the second clasp (290); or a first strap portion (268) having an adjustable section (50 in Modified Figure 1 below) or wherein a portion of the first strap portion (268) is threaded through the adjustment mechanism (264a) to form a closed loop (50 in Modified Figure 1 below). (Wherein Mohammad et al. teaches “Convertible bag 210 can also have clips 264a and 264b positioned on straps 268 and 274 that can allow the length of the straps to be adjusted. Such clips are well known in the art.”) (Figs. 1-2, 4, 7; [0028], [0034], [0039] - [0040], [0042])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide for an adjustment mechanism for adjusting the length of a strap as taught by Mohammad et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a method of customizing the strap length to comfortably accommodate the user while they carry the bag.
   
	Regarding Claim 4, Nelson teaches all of the elements of the invention described in claim 3 above;
	Nelson further teaches wherein the configurable strap (2 in Modified Figure 22 above) includes a first strap portion (2a in Modified Figure 22 above), a first end of the first strap portion (2a in Modified Figure 22 above), a second end of the first strap portion (2a in Modified Figure 22 above) opposite the first end of the first strap portion (2a in Modified Figure 22 above), a second strap portion (2b in Modified Figure 22 above), a first end of the second strap portion (2b in Modified Figure 22 above), and a second end of the second strap portion (2b in Modified Figure 22 above) opposite the first end of the second strap portion (2b in Modified Figure 22 above), wherein the first clasp (5a in Modified Figure 22 above) is coupled to the first end of the first strap portion (2a in Modified Figure 22 above), the second clasp (3a in Modified Figure 22 above) is coupled to the second end of the first strap portion (2a in Modified Figure 22 above), the third clasp (5b in Modified Figure 22 above) is coupled to the first end of the second strap portion (2b in Modified Figure 22 above), and the fourth clasp (3b in Modified Figure 22 above)  is coupled to the second end of the second strap portion (2b in Modified Figure 22 above). (Wherein it can be seen that Nelson teaches both strap portions having clasps at either end.) (Figs. 10, 21-26, 33-35, 47-48; [0069])

	Nelson does not teach a second strap portion shorter than the first strap portion.

	Brown et al. further teaches a second strap portion (54) shorter than the first strap portion (52). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding Claim 5, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the across the body strap configuration (Fig. 22), the first clasp (5a in Modified Figure 22 above) and the third clasp (5b in Modified Figure 22 above) are coupled together to join together the first strap portion (2a in Modified Figure 22 above) and the second strap portion (2b in Modified Figure 22 above) (Fig. 22; [0073])

	Regarding Claim 6, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the shoulder strap configuration, the first clasp (5a in Modified Figure 22 above) and the third clasp  (3a in Modified Figure 22 above) are disconnected to separate the first strap portion  (2a in Modified Figure 22 above) and the second strap portion  (2b in Modified Figure 22 above). (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling an across the body strap to integrate a shoulder strap, in addition Nelson teaches in an embodiment that (“handles are shoulder-length”). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])

	Regarding Claim 7, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the small handle configuration, the first clasp (5a in Modified Figure 22 above) and the third clasp (3a in Modified Figure 22 above) are disconnected to separate the first strap portion (2a in Modified Figure 22 above) and the second strap portion (2b in Modified Figure 22 above). (Wherein a user could select two mount points (4 in Modified Figure 22 above), and utilize the clasps (5 & 3 in Modified Figure 22 above) of a strap (2 in Modified Figure 22 above) to assemble a small handle strap. (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).

	Regarding Claim 9, Nelson teaches all of the elements of the invention described in claim 3 above; 
	Nelson further teaches wherein each the first clasp (5a in Modified Figure 22 above), the second clasp (3b in Modified Figure 22 above), the third clasp (5b in Modified Figure 22 above), and the fourth clasp (3b in Modified Figure 22 above), each include one of a fastener comprising; loop connectors, hooks, lobster claws (3 in Modified Figure 22 above), spring rings, fold over clasps, magnets, and buttons. (Fig. 10; [0069])

	Regarding Claim 10, Nelson, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the bag resembles a plush toy or character.
	Mohammed et al. further teaches wherein the bag (410) resembles a plush toy or character. (Figs. 1-2; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson, and provide for the bag to resemble a plush toy or character as taught by Mohammad et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with an exterior aesthetic that would appeal to the user.             

	Regarding Claim 11, Nelson teaches a method comprising;
Decoupling a second strap portion (2b in Modified Figure 22 above) from a first strap portion (2a in Modified Figure 22 above); andHB: 4892-5401-6782.1PatentDocket No. 301953-1245Filed Via EFS-Web coupling both a first end and a second end of the second strap portion (2b in Modified Figure 22 above) to a first mount point (4) of a bag to form a clutch strap (47 in Modified Figure 47 above). (wherein each end of a clasp is connected, and a single strap handle is shown connected to a single grommet in Fig. 47). (Fig. 47; [0084])
	Nelson does not teach wherein the first strap portion includes an adjustable section, wherein the adjustable section includes an adjustment mechanism separate from the first clasp or the second clasp; or wherein a portion of the first strap portion is threaded through the adjustment mechanism to form a closed loop; or wherein the second strap portion has a length that is less than a shortest possible length of the first strap portion as measured between the first clasp and the second clasp.

	Regarding the shorter strap, Brown et al. further teaches wherein the second strap portion (54) has a length that is shorter than the shortest length of the first strap portion (52) as measured between the first clasp (56) and the second clasp (62). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding the adjustment section and mechanism, Mohammad et al. further teaches an adjustable section (50 in Modified Figure 1 below), wherein the adjustable section (50 in Modified Figure 1 below) includes an adjustment mechanism (264a), separate from the first clasp (282) or the second clasp (290); or a first strap portion (268) having an adjustable section (50 in Modified Figure 1 below) or wherein a portion of the first strap portion (268) is threaded through the adjustment mechanism (264a) to form a closed loop (50 in Modified Figure 1 below). (Wherein Mohammad et al. teaches “Convertible bag 210 can also have clips 264a and 264b positioned on straps 268 and 274 that can allow the length of the straps to be adjusted. Such clips are well known in the art.”) (Figs. 1-2, 4, 7; [0028], [0034], [0039] - [0040], [0042])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson above, and provide for an adjustment mechanism for adjusting the length of a strap as taught by Mohammad et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a method of customizing the strap length to comfortably accommodate the user while they carry the bag.

	Regarding Claim 12, Nelson teaches all of the elements of the invention described in claim 11 above;
	Nelson further teaches decoupling the first end and the second end of the second strap portion (2b in Modified Figure 22 above) from the first mount point (4 in Modified Figure 22 above); and coupling a first end of the first strap portion (5a in Modified Figure 22 above) to the first mount point (4 in Modified Figure 22 above) and a second end of the first strap portion (3a in Modified Figure 22 above) to a second mount point (4 in Modified Figure 22 above)  to form a shoulder strap. (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap to integrate a shoulder strap, in addition Nelson teaches in an embodiment that (“handles are shoulder-length”). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])

	Regarding Claim 13, Nelson teaches all of the elements of the invention described in claim 11 above;
	Nelson further teaches decoupling the second end of the second strap portion (2b in Modified Figure 22 above) from the first mount point (4 in Modified Figure 22 above)  and coupling the second end of the second strap portion (2b in Modified Figure 22 above) to the second mount point (4 in Modified Figure 22 above) to form a small handle. (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap and reattaching to a supplementary grommet to create a small handle strap., which would function as handle if held by a user’s hand). (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).

	Regarding Claim 15, Nelson teaches all of the elements of the invention described in claim 11 above;
	Nelson further teaches decoupling the first end of the second strap portion (2b in Modified Figure 22 above)  from the first mount point (4 in Modified Figure 22 above); coupling a first end of the fist strap portion (2a in Modified Figure 22 above)  to a second mount point (4 in Modified Figure 22 above) of the bag (1 in Modified Figure 22 above); and coupling the second end of the second strap portion (2b in Modified Figure 22 above) to a second end of the first strap portion (2b in Modified Figure 22 above) to from an across the body strap (as depicted in Figure 22). (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap and reattaching it to another strap in order to create a cross body strap). (Fig. 22; [0073])

	Regarding Claim 16, Nelson teaches all of the elements of the invention described in claim 1 above;
	Nelson further teaches wherein each of the first clasp (5a in Modified Figure 22 above), the second clasp (3a in Modified Figure 22 above), the third clasp (5b in Modified Figure 22 above), and the fourth clasp (3b in Modified Figure 22 above) comprise a same type of fastener. (Wherein it can be seen in Figs. 10-13 each fastener is a snap hook, or lobster claw fastener). (Figs. 10-13; [0058], [0069])

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lavine (US 5797529 A), teaches a convertible multi-use bag.
Sloma (US 20200069019 A1), teaches a purse having an interchangeable ornamental portion.
Lopez Montoya (US D806384 S), teaches a bag with multiple strap structures.
Pearson (US 20060237106 A1), teaches a purse that is constructed as a plush toy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733